              Case 2:14-cr-00270-TLN Document 27 Filed 09/18/20 Page 1 of 1



 1 McGREGOR W. SCOTT
   United States Attorney
 2 ROBERT ARTUZ
   Special Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, California 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff/Respondent
   United States of America
 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         CASE NO. 2:14-CR-00270-TLN

12                        Plaintiff/Respondent,        ORDER GRANTING GOVERNMENT’S MOTION
                                                       FOR EXTENSION OF TIME
13   v.
14   CEDRIC SEWELL,
15                        Defendant/Movant.
16

17

18

19          On September 17, 2020, Respondent requested an extension of time until September 23, 2020, to

20 file its response or opposition to Defendant Sewell’s compassionate release motion.

21          IT IS HEREBY ORDERED, that Respondent’s request until September 23, 2020, to file its

22 response and /or opposition is granted.

23 Dated: September 18, 2020

24
                                                             Troy L. Nunley
25                                                           United States District Judge
26

27

28
                                                       1
